UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                 V.                                                 ORDER

KENYATTA GRANT,                                                 14 Cr. 499 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there shall be a violation of supervised release

hearing on March 5, 2020 at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       December/7, 2019


                                                   SO ORDERED.


                                                     %udh
                                                   Paul G. Gardephe
                                                   United States District Judge
